USCA11 Case: 20-11566     Date Filed: 02/05/2021     Page: 1 of 8



                                                     [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11566
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:17-cv-00933-MMH-JBT



CHRISTOPHER D. DYAL,

                                                            Plaintiff - Appellant,

                                versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS, et al.,

                                                                     Defendants,

MR. PINKSTON,
MR. CARTER,

                                                          Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 5, 2021)
           USCA11 Case: 20-11566         Date Filed: 02/05/2021     Page: 2 of 8



Before WILSON, ROSENBAUM, and EDMONDSON, Circuit Judges.



PER CURIAM:



       Plaintiff Christopher Dyal, proceeding pro se, 1 appeals the district court’s

grant of summary judgment in favor of Defendants Patrick Carter and Truman

Pinkston in Plaintiff’s civil action, filed pursuant to 42 U.S.C. § 1983. Plaintiff

contends Defendants were deliberately indifferent to a substantial risk of serious

harm posed by tasks Plaintiff was assigned to perform while he was a prisoner at

Florida State Prison (“FSP”). No reversible error has been shown; we affirm.

       This appeal arises out of these facts, viewed in the light most favorable to

Plaintiff. Between May and June 2016, Plaintiff was assigned to work at the FSP

Water Treatment Plant where he was supervised by Defendants. Each day,

between 300 to 400 thousand gallons of wastewater flowed through a water tank at

the Water Treatment Plant before being treated and supplied to FSP. The water

tank was equipped with a screen designed to filter trash and debris out of the

wastewater. Under normal circumstances, a machine raked the trash from the

screen and deposited the trash into a dumpster. When the machine was out of


1
 We construe liberally pro se pleadings. See Tannenbaum v. United States, 148 F.3d 1262,
1263 (11th Cir. 1998).
                                              2
            USCA11 Case: 20-11566           Date Filed: 02/05/2021        Page: 3 of 8



order, however, the screen required cleaning by hand. During these times, the

screen would be cleaned manually 8 to 10 times a day.

       Plaintiff says Defendants forced him “against his will” to clean manually the

water tank’s screen. This task involved walking down a set of 16 steps into a large

tank, raking trash from the screen, shoveling the trash into a bucket, carrying the

bucket back up the steps, and emptying the bucket into a nearby dumpster. While

working at the Water Treatment Plant, Plaintiff cleaned the screen two to three

times a day. Defendants provided Plaintiff with rubber gloves and rubber boots

and denied Plaintiff’s requests for additional personal protective equipment.2

       On or about 18 May 2016, Plaintiff started developing sores on parts of his

body that had been exposed to the wastewater, including on his face, arms, chest,




2
  Plaintiff contends the screen-cleaning task required additional personal protective equipment.
Plaintiff relies chiefly on a document -- “Florida Department of Corrections Housekeeping
Procedures Involving Potential Exposure to Blood and Body Fluids Lesson Plan”
(“Housekeeping Procedures”) -- instructing inmates assigned to housekeeping duties on the
proper method of cleaning “visible spills of blood o[r] other body fluids during the course of
normal housekeeping operations.” Nothing evidences that the Housekeeping Procedures are
applicable to inmates assigned to work outside the perimeter of the prison at the Wastewater
Treatment Plant. Nor has Plaintiff introduced evidence that blood or other body fluids were
visible in the wastewater or near the water tank’s screen. Also, even to the extent the
Housekeeping Procedures might be applicable to inmates working at the Wastewater Treatment
Plant, the violation of a prison policy -- by itself -- establishes no constitutional violation. Cf.
Sandin v. Conner, 515 U.S. 472, 481-82 (1995) (prison regulations are not intended to confer
rights or benefits on inmates but are designed to guide correctional officials in the administration
of prisons).
                                                    3
            USCA11 Case: 20-11566           Date Filed: 02/05/2021       Page: 4 of 8



and neck. When Plaintiff reported his injuries to Defendants, Defendants told

Plaintiff to go to the medical staff.

       Prison medical staff treated Plaintiff’s sores and tested him for potential viral

infections. Never has Plaintiff alleged that he received inadequate medical care at

FSP. Plaintiff was transferred to a different institution on 8 June 2016 where he

continued to receive medical care for his sores. Plaintiff suffered from sores for at

least two years; some of the sores have left permanent scars.

       Plaintiff testified that he knew both Pinkston and Carter from his two prior

incarcerations and that he was well-liked by Defendants. When Defendants

learned Plaintiff was back in prison, Plaintiff says Defendants were “upset” and

that Pinkston told Plaintiff that Pinkston was “going to break him.” Plaintiff

testified that Defendants wanted to teach him a lesson to help Plaintiff so he would

avoid ending up back in prison.

       Plaintiff filed this civil action against Defendants, alleging he had been

subjected to cruel and unusual punishment in violation of the Eighth Amendment. 3

The district court granted summary judgment in favor of Defendants.




3
  Plaintiff also asserted he was denied due process and equal protection in violation of the Fifth
and Fourteenth Amendments. In his appellate brief, Plaintiff mentions the Fourteenth
Amendment only as a vehicle for his deliberate indifference claim. Plaintiff raises no argument
in his brief about due process or equal protection; these claims are thus not before us on appeal.
                                                 4
          USCA11 Case: 20-11566       Date Filed: 02/05/2021    Page: 5 of 8



      We review a district court’s grant of summary judgment de novo. Maniccia

v. Brown, 171 F.3d 1364, 1367 (11th Cir. 1999). We view the evidence and all

reasonable factual inferences in the light most favorable to the nonmoving party.

Id. Summary judgment is appropriate when there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A “genuine” factual dispute exists “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Ave. Clo Fund,

LTD v. Sumitomo Mitsui Banking Corp., 723 F.3d 1287, 1294 (11th Cir. 2013).

Although a court must draw all reasonable inferences in favor of the non-moving

party, “an inference based on speculation and conjecture is not reasonable.” Id.

      The Eighth Amendment -- as applied to the states through the Fourteenth

Amendment -- prohibits the infliction of “cruel and unusual punishments.” See

U.S. Const. amend. VIII. To prevail on an Eighth Amendment claim based on

prison officials’ failure to prevent harm, an inmate must show three things: “(1) a

substantial risk of serious harm; (2) the defendants’ deliberate indifference to that

risk; and (3) a causal connection between the defendants’ conduct and the Eighth

Amendment violation.” Brooks v. Powell, 800 F.3d 1295, 1301 (11th Cir. 2015).

      We evaluate the substantial-risk-of-serious-harm element under an objective

standard. Id. To establish a substantial risk of serious harm, an inmate must show

                                          5
          USCA11 Case: 20-11566        Date Filed: 02/05/2021    Page: 6 of 8



a “strong likelihood of injury, rather than a mere possibility.” Id. (quotations

omitted). That a prisoner was, in fact, injured -- by itself -- is insufficient to show

a substantial risk of serious harm. Id. at 1302.

      Plaintiff has shown no objectively substantial risk of serious harm. The

evidence shows that -- during the pertinent time -- the machine that cleaned the

water tank’s screen was non-operational. Under those circumstances, for the water

tank’s screen to be cleaned manually several times a day was necessary and

routine. Other inmates besides Plaintiff had performed this task on many

occasions, including at least one other inmate that was assigned to the task at the

same time as Plaintiff. Nothing evidences that another inmate had developed sores

or suffered other injury after cleaning the screen by hand. In written declarations,

each Defendant also attested that Defendants had performed personally the

complained-of task on many occasions -- using the same protective gear (rubber

gloves and rubber boots) provided to Plaintiff -- and had suffered no injury.

      Viewing this evidence in Plaintiff’s favor, Plaintiff has shown no “strong

likelihood” of injury. That Plaintiff was injured after his exposure to the

wastewater -- or that a mere possibility of injury existed -- is not enough to

establish an objectively substantial risk of serious harm.




                                           6
          USCA11 Case: 20-11566        Date Filed: 02/05/2021   Page: 7 of 8



      Moreover, even if Plaintiff could show a substantial risk of serious harm, his

proposed facts are insufficient to establish deliberate indifference under the second

part of our Eighth Amendment inquiry. To establish deliberate indifference,

Plaintiff must show that Defendants knew of and disregarded “an excessive risk to

inmate health or safety.” See Purcell ex. rel. Estate of Morgan v. Toombs Cnty.,

400 F.3d 1313, 1319-20 (11th Cir. 2005). To satisfy this element, “the official

must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and must also draw the inference.” Id.

“[A]n official’s failure to alleviate a significant risk that he should have perceived

but did not” is no infliction of cruel and unusual punishment under the Eighth

Amendment. See Farmer v. Brennan, 511 U.S. 825, 838 (1994).

      Each Defendant has sworn -- and nothing refutes -- that Defendants were

unaware of any injury caused by manual cleaning of the water tank screen. That

each Defendant himself performed the screen-cleaning task on multiple occasions

and with the same equipment provided to Plaintiff also renders a finding that

Defendants knew the task was likely to cause an injury unsupported. No

reasonable inference can be made that Defendants had subjective knowledge of a

substantial risk of serious injury.




                                           7
           USCA11 Case: 20-11566           Date Filed: 02/05/2021        Page: 8 of 8



       Viewed in the light most favorable to Plaintiff, Plaintiff has shown no Eighth

Amendment violation. 4 We affirm the district court’s grant of summary judgment

in favor of Defendants.

       AFFIRMED.




4
  Given our conclusion that the facts show no Eighth Amendment violation, we also conclude
that Defendants -- under the circumstances -- violated no already clearly established right. So
even if we are mistaken about whether the facts might show an Eighth Amendment violation,
Defendants would be entitled to qualified immunity from Plaintiff’s damage claims.
                                                8